ALLOWABILITY NOTICE

ALLOWED CLAIMS
	Claims 1, 3-22, and 28-33 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a fluid conduit comprising first, second, and third immediately adjacent portions.  The first portion has a first porosity, the second portion has a second porosity that is greater than the first portion, and the third portion has a third porosity that is less than the second portion.  Each of the first portion, the second portion, and the third portion are integrally formed as a single, continuous piece defining the fluid conduit, and the first portion, the second portion, and the third portion are formed using the same material such that they are continuous across the fluid conduit.
The fluid conduit is designed to be used in the system as claimed in independent Claim 28.  Specifically, the conduit is provided in a housing, and a drain is provided in fluid communication with the housing and configured for connection to the bladder of the patient, such that the conduit may be used in an ultrafiltration or dialysis system within the body that drains into the bladder. 
The closest prior art is Solomon et al. (US 9,138,521), which teaches an ultrafiltration system comprising a first graft 118 that receives blood from an artery, a hollow fiber ultrafiltration core 100 that treats the blood, and a second graft 126 that returns blood to a vein (Figure 8).  Specifically, the system comprises a first portion (the 
The same rationale applies to other ultrafiltration devices such as that taught by Wellman (US 2004/0009096) and Burnett (US 2006/0058731).

Hall (US 2014/0079758) teaches a stent comprising a mesh sidewall and a covering made of a porous or semi-porous material.  However, this covering is a distinct element that covers the stent and is exclusively used to permit the formation of an endothelial layer on the exterior surface thereof.  The main body of the stent extends throughout the entirety of the device and is substantially non-porous.  Hall therefore does not teach or suggest three integral portions made of the same material and having the porosities as claimed. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP R WIEST/Primary Examiner, Art Unit 3781